Exhibit 10.1

 

AMENDMENT TO THE

TESARO, INC.

2012 OMNIBUS INCENTIVE PLAN

 

The TESARO, Inc. 2012 Omnibus Incentive Plan, effective as of April 27, 2012,
and as amended from time to time, (the “Plan”), is hereby amended to increase
the number of shares of Stock authorized for issuance under the Plan by
2,000,000 shares, effective May 14, 2015, as follows:

 

1.              The following definition is hereby added to the Plan:

 

2.2          “Amendment Date” means May 14, 2015, the date the Plan was approved
by the stockholders of the Company.

 

2.              Section 4.1 of the Plan is hereby amended and restated in its
entirety as follows:

 

As of the Effective Date, and subject to such additional shares of Stock as
shall be available for issuance under the Plan pursuant to Section 4.2, and
subject to adjustment pursuant to Section 16, the maximum number of shares of
Stock available for issuance under the Plan shall be equal to the sum of (x) one
million, four hundred twenty-eight thousand, five hundred
seventy-one(1) (1,428,571) shares of Stock plus (y) the number of shares of
Stock available for future awards under the Prior Plan as of the Effective Date
plus (z) the number of shares of Stock related to awards outstanding under the
Prior Plan as of the Effective Date which thereafter terminate by expiration,
forfeiture, cancellation, or otherwise without the issuance of such shares.  In
addition, the number of shares of Stock available for issuance under the Plan
shall be automatically increased on January 1 of each year, commencing with
2014, by a number of shares of Stock equal to the lesser of (i) 4% of the shares
of Stock outstanding at such time, or (ii) the number of shares of Stock
determined by our Board (the “Annual Increase”).  As of the Amendment Date, two
million (2,000,000) shares shall be added to the one million, four hundred
twenty-eight thousand, five hundred seventy-one (1,428,571) shares set forth in
clause (x) above in this paragraph, and the Annual Increases shall continue as
before, effective January 1, 2016.

 

The shares of Stock available for issuance under the Plan may be authorized and
unissued shares of Stock or treasury shares of Stock or any combination of the
foregoing, as may be determined from time to time by the Board or by the
Committee.  Any of the shares of Stock reserved and available for issuance under
the Plan may be used for any type of Award under the Plan, provided, however,
that with respect to Incentive Stock Options six million, three hundred
thirty-five thousand, six hundred seventy-three (6,335,673) shares of Stock
shall be available for issuance.

 

3.              Except as amended above, the Plan shall remain in full force and
effect.

 

--------------------------------------------------------------------------------

(1)           For the avoidance of doubt, this number reflects the
implementation of a 1 for 3.50 reverse stock split of the Company’s Stock
effective as of June 18, 2012.

 

--------------------------------------------------------------------------------